DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to amendment
2.    	This is a Final Office action in response to applicant's remarks/arguments filed on 06/07/2022.
3.    	Status of the claims:
•    Claims 40, 50, 53 and 54 have been amended.
•    Claims 31-54 are currently pending and have been examined.

Response to remarks/arguments
4.    	Applicant’s remarks/arguments filed on 06/07/2022 with respect to the rejection of claims 53-54 have been fully considered but are not persuasive.
5.    	On pages 1-5 of Applicant’s remarks dated 06/07/2022, the applicant argued that neither of the cited references teach or suggest at least the features of receiving information requesting a “handover of the UE” from a first base station to a second base station”, the U-plane path is “through a third base station”; and the handover is performed either maintaining the U-plane path or releasing the U-plane path based on whether the UE receives an “indication of continuation of the U-plane path”, Applicant further stated that it is the UE that receives the information requesting a handover from the base station, as recited in claim 53. 
6.    	In response to applicant’s remarks dated 06/07/2022, the examiner respectfully disagrees. In addition to already cited sections, paragraph 54 and FIG. 5, steps 7 and 8 of Mochizuki clearly disclose the Mobile Terminal receives the E-MBMS Data from the base station (e.g. para. 54: At step 6, a base station that receives the addition request for the active set for E-MBMS from the serving base station performs the E-MBMS data transmission to the mobile terminal A (step 7). At the same time, the serving base station starts the E-MBMS data transmission to the mobile terminal A as well (step 7). The mobile terminal A receives the E-MBMS data transmitted from the serving base station and the base stations in the active set for E-MBMS, and performs combining of the received data (step 8)). As stated in previous office action, the examiner conceded that Mochizuki does not appear to teach determining based on the information whether to continue a connection of a user plane (U-plane) path, the U-plane path connecting a data transfer apparatus through a third base station to the UE; and performing a handover from the first base station to the second base station while maintaining the U-plane path when the UE receives indication of continuation of the U-plane path. However, the system of Williams was cited to remedy this deficiency. Having said that, FIG. 10 of Williams depicts the scenario of the maintaining of the U-plane path through a third NodeB when the UE moves further and hands over to a third RNC, wherein the user plane is passed from the original anchor RNC 124 directly to the new anchor RNC 124'' (Please at least Williams, para. 63-64, wherein the original INC 210 remains the anchor at the of the relocation of the UE, wherein the user plane is also anchored at the INC 210, i.e. the handover is performed by maintaining the U-plane path).
Please see the rejection below.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
11.	Claims 53-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mochizuki et al. (US 20090175183 A1) in view of Williams et al. (US 20070298800 A1).

Regarding claim 53, Mochizuki discloses a method for a user equipment (UE), the method comprising: 
receiving, from a first base station, information requesting a handover of the UE from the first base station to a second base station (Mochizuki, Fig. 5, 8, para. 54, 66: In FIG. 8, the handover source base station transmits a handover request of the mobile terminal A to the handover target base station (step 1). In addition, at step 1, it also notifies of the active set for E-MBMS of the current mobile terminal A. The handover target base station receives the handover request and the active set for E-MBMS transmitted from the handover source base station (step 2)).
Mochizuki does not appear to explicitly disclose determining based on the information whether to continue a connection of a user plane (U-plane) path, the U-plane path connecting a data transfer apparatus through a third base station to the UE; and 
performing one of:
	a handover from the first base station to the second base station while maintaining the U-plane path when the UE receives indication of continuation of the U-plane path; and 
            a handover from the first base station to the second base station after releasing the U-plane path when the UE does not receive indication of continuation of the U-plane path.
In a similar field of endeavor, Williams discloses determining based on the information whether to continue a connection of a user plane (U-plane) path, the U-plane path connecting a data transfer apparatus through a third base station to the UE (Williams, Fig. 10, para. 90: if the UE 118 moves further and hands over to a third RNC 124'', the user and control planes are passed from the original anchor RNC 124 directly to the new RNC 124''); and 
performing one of:
	a handover from the first base station to the second base station while maintaining the U-plane path when the UE receives indication of continuation of the U-plane path (Williams, para. 63: Referring now also to FIG. 7, which shows user plane and signalling paths following handover from Node B 122 to Node B 122' connected to INC 210', when the UE 118 hands over from Node B 122 to Node B 122').            
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Mochizuki with the teaching of Williams to include the above features into the system of Mochizuki such determining based on the information whether to continue a connection of a user plane (U-plane) path, the U-plane path connecting a data transfer apparatus through a third base station to the UE as taught by Williams. The motivation to combine the system of Mochizuki with the system of Williams would provide an improved system for radio network relocation of a mobile station.

Regarding claim 54, Mochizuki discloses a user equipment (UE) comprising: 
a memory storing instructions (UE comprises a memory as needed); and 
at least one hardware processor configured to process the instructions to:
receive, from a first base station, information requesting a handover of the UE from the first base station to a second base station (Mochizuki, Fig. 5, 8, para. 54, 66: In FIG. 8, the handover source base station transmits a handover request of the mobile terminal A to the handover target base station (step 1). In addition, at step 1, it also notifies of the active set for E-MBMS of the current mobile terminal A. The handover target base station receives the handover request and the active set for E-MBMS transmitted from the handover source base station (step 2)).
Mochizuki does not appear to explicitly disclose determine based on the information whether to continue a connection of a user plane (U-plane) path, the U-plane path connecting a data transfer apparatus through a third base station to the UE; and 
perform one of: 
	a handover from the first base station to the second base station while maintaining the U-plane path when the UE receives indication of continuation of the U-plane path; and 
            a handover from the first base station to the second base station after releasing the U-plane path when the UE does not receive indication of continuation of the U-plane path.
In a similar field of endeavor, Williams discloses determine based on the information whether to continue a connection of a user plane (U-plane) path, the U-plane path connecting a data transfer apparatus through a third base station to the UE (Williams, Fig. 10, para. 90: if the UE 118 moves further and hands over to a third RNC 124'', the user and control planes are passed from the original anchor RNC 124 directly to the new RNC 124''); and 
perform one of: 
	a handover from the first base station to the second base station while maintaining the U-plane path when the UE receives indication of continuation of the U-plane path (Williams, para. 63: Referring now also to FIG. 7, which shows user plane and signalling paths following handover from Node B 122 to Node B 122' connected to INC 210', when the UE 118 hands over from Node B 122 to Node B 122').
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Mochizuki with the teaching of Williams to include the above features into the system of Mochizuki such determining based on the information whether to continue a connection of a user plane (U-plane) path, the U-plane path connecting a data transfer apparatus through a third base station to the UE as taught by Williams. The motivation to combine the system of Mochizuki with the system of Williams would provide an improved system for radio network relocation of a mobile station.

Allowable Subject Matter
12.	Claims 31-52 are still allowed.
13.	The following is an examiner’s statement of reasons for allowance: 
14.	Regarding independent claims 31, 47, 48, 52, the prior arts of record, alone or in any combination, fail to anticipate, teach, suggest or disclose: “transmitting a first message requesting the second base station to configure a user plane path, wherein the first message includes: 
an identifier of the U-plane path; 
a QoS information of the U-plane path; 
an address of the data transfer apparatus; and 
a first Tunnel Endpoint Identifier (TEID) on the data transfer apparatus’s side, the first TEID corresponding to the U-plane path; and 
transmitting, to a third base station, a second message requesting a handover of a control plane (C-plane) path from the first base station to the third base station without changing the U-plane path, wherein the C-plane path connects a mobility management apparatus through the first base station to the UE, wherein the second message includes: 
an identifier of the second base station; 
the identifier of the U-plane path; 
the QoS information of the U-plane path; 
the address of the data transfer apparatus; and 
the first TEID” in conjunction with all structures performing corresponding functions of the cited independent claims.
The present invention distinguishes over the prior art of record in that the closest prior art of record, the Examiner found neither prior art cited in its entirely, nor based on the prior art, found any motivation to combine any of said prior art references which teaches the above applicant’s claim invention.
Mochizuki et al. (US 20090175183 A1), Choi et al. (US20070149196A1) closest prior arts of record teach a three-way handover, wherein a user equipment (UE) performing handover from three base stations. Other prior art, such Williams et al. (US 20070298800 A1) teaches user plane and signalling paths following handover from Node B 122 to Node B 122' and from Node B 122’ to Node B 122’’ (see at least Fig. 8 and 10).
Mochizuki et al. (US 20090175183 A1), Choi et al. (US20070149196A1), and Williams et al. (US 20070298800 A1), taken alone or in any combination fails to anticipate, teach, suggest or disclose the above limitations.

Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466